          Case 3:19-cr-00234-SI       Document 45      Filed 09/03/20     Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                          Case No. 3:19-cr-00234-SI-1

                                   Plaintiff,
                                                     ORDER GRANTING MOTION TO
                      v.                             REDUCE SENTENCE

  JOSHUA SCOTT PIXLEY,

                                 Defendant.

SIMON, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served,

with the unserved portion of the original term of imprisonment—17 months—added to the term

of supervised release and served on conditions of home confinement. The Court concludes that the

defendant’s release pursuant to this order will not pose a danger to any other person or the

community. This sentence reduction is consistent with the currently applicable U.S. Sentencing

Commission policy statements.

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
           Case 3:19-cr-00234-SI        Document 45       Filed 09/03/20     Page 2 of 2




       The Court therefore GRANTS the Motion to Reduce Sentence, ECF 38.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith amending the term of imprisonment, the term of supervised release,

and the conditions of supervised release as follows:

              The term of imprisonment on Counts 1 and 2 shall be reduced to time served;

              The term of supervised release on Counts 1 and 2 shall be increased to 65 months;

              As an added special condition of supervised release, the defendant shall remain on
               home confinement until January 30, 2022; and

              As a further special condition of supervised release, the defendant shall observe a
               14-day quarantine period at his probation-approved residence, commencing
               immediately upon his release from FCI Sheridan.

       IT IS FURTHER ORDERED that the amended judgment shall be effective no sooner than

24 hours after it is entered to give the Bureau of Prisons administrative time to process Mr. Pixley’s

release.

                   3rd day of September, 2020.
       Dated this ______


                                                /s/ Michael H. Simon
                                               Hon. Michael H. Simon
                                               United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
